Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.  
On page 7, regarding the Double Patenting rejection, Applicant alleges that “the cover plate engages and forms a seal with the top peripheral edge of the flange such that the seal surrounds and is outside the outer surface of the sidewall when the cover plate is installed on the junction box” is not claimed or disclosed in U.S. Patent No. 9,883,602, nor would it be obvious to modify the claimed structure to provide a seal that surrounds and is outside the outer surface of the open end.  
The Examiner respectfully disagrees with Applicant’s analysis because claims 1, 3 and 5, and col. 4, lines 20-21 of U.S. Patent No. 9,883,602 discloses this claim limitation.  The Examiner respectfully suggests that a terminal disclaimer will overcome this Double Patenting rejection.

On page 8, regarding claim 1, Applicant alleges that Coscarella does not teach: “the cover plate engages and forms a seal with the top peripheral edge of the flange such that the seal surrounds and is outside the outer surface of the sidewall when the cover plate is installed on the junction box.”
The Examiner respectfully disagrees with Applicant’s analysis and conclusion.
Coscarella, Fig. 3, annotated, is reproduced below to illustrate.


    PNG
    media_image1.png
    1088
    595
    media_image1.png
    Greyscale
  
As illustrated above, the Examiner respectfully submits that Coscarella anticipates: “the cover plate engages and forms a seal with the top peripheral edge of the flange such that the seal surrounds and is outside the outer surface of the sidewall when the cover plate is installed on the junction box.”  Therefore, Applicant’s argument is not persuasive.

On pages 8-9, Applicant alleges that Coscarella does not teach or suggest any telescoping structure as cited in claim 25. Applicant alleges that the structure in Coscarella appears to remain the same size and shape throughout the installation process, and therefore, Coscarella does not teach a telescoping wall.
The Examiner respectfully disagrees with Applicant’s analysis and conclusion.
It is noted that claim 25 does not explicitly define the claimed term “a telescoping wall.”  
Applicant’s specification, [0054], describes a telescoping wall as “a fold in flange 38, such that, when junction box 18 is inserted into junction box receiving area 40 from a rear surface 72 of wall cover portion 36 toward top peripheral edge 44 of flange 38, telescoping wall 58 engages and moves with open end 22 of junction box 18” (bold emphasis added).
The Examiner respectfully submits that, when read in light of the specification, a person of ordinary skill would NOT construe “a telescoping wall” as the structure of the wall of a common telescope because Applicant’s specification does not illustrate nor describe such a structure.  Instead, the Examiner respectfully submits that Applicant is entitled to be their own lexicographer.  As such, the claimed term “a telescoping wall” is properly construed as a structure which engages and moves with an open end of a junction box, as defined by Applicant’s specification at [0054].
The top end of Coscarella’s flange 14 is defined by a fold in the flange which engages and moves with an open end of a junction box.  Therefore, the Examiner respectfully submits that Coscarella’s flange 14 reads on the claim limitation of “a telescoping wall.”

Regarding Applicant’s allegation that the structure in Coscarella appears to remain the same size and shape throughout the installation process, the Examiner respectfully submits that Coscarella, [0027], teaches that the flange is “made from flexible plastic” (emphasis added).  A person of ordinary skill would reasonably recognize that a flexible structure would not remain the same shape and size.  Rather, said flexible structure would engage and move with the open end of the junction box. Therefore, Applicant’s allegation that Coscarella’s flange 14 is an inflexible or a rigid structure which remains the same size and shape throughout the installation process is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,883,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the junction box and weather barrier of the instant claims are an obvious variant of the utility box and the weatherproof sheet of the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-10 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coscarella (US 2014/0023804, “Coscarella”).

Regarding claim 1, Coscarella anticipates A weather-protected enclosure, comprising: a junction box having a sidewall that extends between an open end and a closed end, the sidewall having an inner surface and an outer surface (Figs. 1, 3, 10, [0027], [0029]; surround 10 is weather-protected enclosure, comprising an electrical box 20 which is a junction box having a sidewall that extends between an open end and a closed end, the sidewall having inner and outer surfaces);
a cover plate that is removably installed on the junction box, the cover plate being sized to cover the open end of the junction box (Figs. 3, 10, [0034]; a cover plate as described in [0034] is removably installed on the electrical box 20 and is sized to cover the open end of the electrical box 20); 
and a weather barrier, comprising: a sheet made from non-permeable material (Figs. 2-3, 10, [0027]; surround 10 is made of weatherproof material), 
the sheet comprising a wall cover portion that surrounds a flange (Figs. 2-3, 10, [0027]; skirt portion 12 is a wall cover portion that surrounds a flange 14), 
the flange defining a junction box receiving area (Figs. 2-3, 10, [0027]; the flange 14 defines a receiving area for the electrical box 20), 
the flange protruding from a first face of the wall cover portion and terminating in a top peripheral edge (Figs. 2-3, 10, [0027]; the flange 14 protrudes from a first face of the skirt portion 12 and terminates in a top peripheral edge), 
wherein the junction box is positioned within the junction box receiving area such that the flange surrounds the junction box and the top peripheral edge extends beyond the open end of the junction box relative to the closed end (Figs. 2-3, 10, [0027]-[0029]; the electrical box 20 is positioned within the junction box receiving area such that the flange 14 surrounds the electrical box 20 and the top peripheral edge extends beyond the open end of the electrical box 20 relative to the closed end);
wherein the cover plate engages and forms a seal with the top peripheral edge of the flange such that the seal surrounds and is outside the outer surface of the sidewall when the cover plate is installed on the junction box (Figs. 2-3, 10, [0027], [0034]; the cover plate engages and forms a seal with the top peripheral edge of the flange 14 such that the seal surrounds and is outside of the outer surface of the sidewall when the cover plate is installed on the electrical box 20).

Regarding claim 2, Coscarella anticipates The weather-protected enclosure of claim 1, wherein, in a plane parallel to the wall cover portion of the sheet, the junction box receiving area has a cross-sectional area that is greater than a cross-sectional area of the junction box (Figs. 2-3, 10, [0027]-[0029]; in a plane parallel to the skirt portion 12, the junction box receiving area having an outer boundary which is defined by the outer portion of the flange 14, which has a cross-sectional area that is greater than a cross-sectional area of the electrical box 20).

Regarding claim 3, Coscarella anticipates The weather-protected enclosure of claim 1, wherein the flange extends past the open end of the junction box and the seal is entirely outside the outer surface of the junction box (Figs. 2-3, 10, [0027]-[0029]; the flange 14 extends past the open end of the electrical box 20 and the seal is entirely outside the outer surface of the junction box).

Regarding claim 4, Coscarella anticipates The weather-protected enclosure of claim 3, wherein the flange is made from a deformable material that deforms when the cover plate is installed on the junction box (Figs. 2-3, 10, [0027], [0034]; the flange 14 is made from flexible plastic which deforms when the cover plate is installed on the electrical box 20).

Regarding claim 6, Coscarella anticipates The weather-protected enclosure of claim 1, wherein the flange is continuously and integrally formed with the wall cover portion from the same material, the material of the flange and the wall cover portion having the same material properties (Figs. 2-3, 10, [0027]; the flange 14 is continuously and integrally formed with the skirt portion 12 from the same material and having the same material properties).

Regarding claim 7, Coscarella anticipates The weather-protected enclosure of claim 1, wherein the flange comprises a double-walled structure that surrounds and is outside the outer surface of the sidewall (Figs. 2-3, 10, [0027]; the flange 14 comprises a double-walled structure, and a portion of the flange 14 surrounds and is outside the outer surface of the sidewall).

Regarding claim 9, Coscarella anticipates The weather-protected enclosure of claim 1, wherein the junction box receiving area has a rear wall opposite the top peripheral edge of the flange (Figs. 2-3, 10, [0027]; the back portion 25 is in the junction box receiving area which is a rear wall opposite the top peripheral edge of the flange 14).

Regarding claim 10, anticipates The weather-protected enclosure of claim 1, wherein the flange comprises a double-walled structure that has a first end connected to the wall cover portion and a second end connected to a telescoping wall that is positioned within the junction box receiving area (Figs. 2-3, 10, [0027]; the flange 14 comprises a double-walled structure that has a first end connected to the skirt portion 12 and a second end connected to a telescoping wall that is positioned within the junction box receiving area), 
the top peripheral edge being defined by a fold in the flange, such that, when the junction box is inserted into the junction box receiving area from a rear surface of the wall cover portion toward the top peripheral edge of the flange, the telescoping wall engages and moves with the open end of the junction box (Figs. 2-3, 10, [0027]; the top peripheral edge of the flange 14 is defined by a fold in the flange, such that when the electrical box 20 is inserted into the junction box receiving area from a rear surface of the wall cover portion toward the top peripheral edge of the flange, the telescoping wall engages and moves with the top open end of the electrical box 20).

Regarding claim 25, Coscarella anticipates A weather-protected enclosure, comprising: a junction box having a sidewall that extends between an open end and a closed end, the sidewall having an inner surface and an outer surface (Figs. 3, 10, [0029]; electrical box 20 is a junction box having a sidewall that extends between an open end and a closed end, the sidewall having inner and outer surfaces); 
and a weather barrier, comprising: a sheet made from non-permeable material (Figs. 2-3, 10, [0027]; surround 10 is made of weatherproof material), 
the sheet comprising a wall cover portion that surrounds a flange (Figs. 2-3, 10, [0027]; skirt portion 12 is a wall cover portion that surrounds a flange 14), 
wherein: the flange defines a junction box receiving area (Figs. 2-3, 10, [0027]; the flange 14 defines a receiving area for the electrical box 20), 
the flange protruding from a first face of the wall cover portion and terminating in a top peripheral edge (Figs. 2-3, 10, [0027]; the flange 14 protrudes from a first face of the skirt portion 12 and terminates in a top peripheral edge);
the junction box is positioned within the junction box receiving area such that the flange surrounds the junction box and the top peripheral edge extends toward the open end of the junction box (Figs. 2-3, 10, [0027]-[0029]; the electrical box 20 is positioned within the junction box receiving area such that the flange 14 surrounds the electrical box 20 and the top peripheral edge extends toward the open end of the electrical box 20); 
and the flange comprises a double-walled structure that has a first end connected to the wall cover portion and a second end connected to a telescoping wall that is positioned within the junction box receiving area (Figs. 2-3, 10, [0027]; the flange 14 comprises a double-walled structure that has a first end connected to the skirt portion 12 and a second end connected to a telescoping wall that is positioned within the junction box receiving area), 
the top peripheral edge being defined by a fold in the flange, such that, when the junction box is inserted into the junction box receiving area from a rear surface of the wall cover portion toward the top peripheral edge of the flange, the telescoping wall engages and moves with the open end of the junction box (Figs. 2-3, 10, [0027]; the top peripheral edge of the flange 14 is defined by a fold in the flange, such that when the electrical box 20 is inserted into the junction box receiving area from a rear surface of the wall cover portion toward the top peripheral edge of the flange, the telescoping wall engages and moves with the top open end of the electrical box 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coscarella as applied to claim 1 above, in view of Garvin (US 2011/0266277, “Garvin”).

Regarding claim 5, Coscarella discloses the claimed invention as applied to claim 1, above.
Coscarella does not disclose the cover plate carries a sealing material that seals against the top peripheral edge of the flange when the cover plate is installed on the junction box.
Garvin discloses the cover plate carries a sealing material that seals against the top peripheral edge of the flange when the cover plate is installed on the junction box (Fig. 5A, [0070]-[0071]; cover plate 350 includes or carries the gasket 360 which is a sealing material that seals against the top edge of the electrical box 200).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Coscarella’s junction box with the flange at the top edge of the junction box, with Garvin’s sealing material in order to provide an airtight and/or a watertight and/or a noise reducing seal between the dual-access electrical box 100, 200, 210, 230, 300 and the cover plate as suggested by Garvin at [0071].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coscarella as applied to claim 1 above.

Regarding claim 8, Coscarella discloses the claimed invention as applied to claim 1, above.
Coscarella does not disclose the flange is corrugated.
Coscarella, Figs. 9, [0027] discloses the skirt portion 12, which is a different portion of the weather barrier, is corrugated.
	It would have been obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Coscarella’s weather barrier with a corrugated flange in order to help provide proper weatherproofing of a building, depending on the preferences of the user and the intended use, as suggested by Coscarella at [0027].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coscarella as applied to claim 1 above, in view of Gretz et al. (US 9,647,439, “Gretz”).

Regarding claim 11, Coscarella discloses the claimed invention as applied to claim 1, above.
Coscarella does not disclose an interior seal positioned within the junction box receiving area and comprising an aperture that receives an elongate member, the interior seal sealingly engaging the closed end of the junction box and sealing around the elongate member.
Gretz discloses an interior seal positioned within the junction box receiving area and comprising an aperture that receives an elongate member, the interior seal sealingly engaging the closed end of the junction box and sealing around the elongate member (Fig. 27, col. 6, lines 15-29; electrical fitting 200 and grommet 210 is an interior seal positioned within an electrical box receiving area and comprising an aperture that receives an electrical cable which is an elongate member, the electrical fitting 200 and grommet 210 sealingly engaging the closed end of the electrical box and sealing around the electrical cable).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Coscarella’s electrical box with Gretz’s electrical fitting and grommet in order to create a liquid-tight and concrete-tight fit between the cable, the fitting, and the electrical box, as suggested by Gretz at col. 6, lines 24-26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANLEY TSO/Primary Examiner, Art Unit 2847